The opinion of the court was pronouced by
Williams, Ch. J.-
— The question to be decided in this case, was considered and decided in the case of Londonderry vs. A.cton. — 3 Vt. Rep. 122. The authority of that case was recognized in the case of Middletown vs. Pawlet, 202. A person cannot be removed as a pauper, from his freehold. In examining the cases where this principle has been mentioned, the case of a tenant in dower is found to be one. From the cases decided, it is manifest that the pauper in question, was not liable to be removed from the house and land which *405she occupied as tenant in dower. The only question is, whether this fact can be taken advantage of, on a motion to quash. The case of Corinth vs. Bradford, 2 Aik. 120, warrants this mode of presenting the question. The appellant might also have presented the same question by way of plea, but still this way is equally proper. In the case of the King vs. the inhabitants of Houghton, 1st of East 247, and also in the case of the King vs. the inhabitants of Mailly, 5 East 40, the orders of removal were quashed because the paupers were owners of, or residing on their freehold estates. In the cause under consideration, it is an admitted fact, as appears in the case, that the person removed was the owner of a freehold estate, and of course, was not a subject of the compulsive charity, provided by statute for those who are unable to support themselves until that property was expended. The order of removal must therefore be quashed. The other question in relation to her settlement, it is not necessary to decide, though we are inclined to the same opinion which the court intimated in the case of Barnet vs. Concord, 4 Vt. Rep. 571, that no settlement was gained by the pauper in Brookfield.